Powell, J.
It appeared that the defendant, whose wages were sought to be subjected to garnishment, was employed by the garnishee as a. night watchman, at a factory, but that he was without the police-power and discretion possessed by the employee referi-ed to in the case of Tabb v. Mallette, 120 Ga. 97 ( 47 S. E. 587, 102 Am. St. R. 78); “that his duties consisted mainly in walking around the premises of the garnishee and keeping tramps away from the premises, and seeing that fire did not break out; that he had no authority to arrest any one, but only ran them off the premises when he found them loitering; that he worked twelve hours each day; that he had license to run an engine; that he had to make a round over the premises once each hour; about twenty minutes of his time was occupied each hour in making this round; that he had to register sixteen times during this round; in registering he had to use an instrument in the nature of a, key, which, when he turned it, registered in the Western Union office and showed that he was doing his duty; that each morning before he left, after making his eleventh round, he fired the boiler, which took him about thirty minutes; he had to remain in the boiler-room in alL about one hour and forty minutes.” Held, that the jury was authorized to find that he was a laborer and that his wages were exempt.

Judgment affirmed.